DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esser et al (US PGPub # 2016/0252389). With respect to claim 1, the Esser reference discloses a method for adjusting parameters of a device having a weighing sensor (14), wherein a program stored in a memory of the device triggers and executes the method (¶¶ 0009 & 0019), which comprises the steps of:
	collecting environmental parameter data, either during execution of an application by the device or of an environment where the device is currently located (¶¶ 0004 & 0043); and
	calculating a zero-compensation parameter of the device based on the collected environmental parameter data and updating a stored value of the zero-compensation parameter in the program (¶ 0005).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Esser et al (US PGPub # 2016/0252389) in view of Reber et al (US PGPub # 2007/0007050). With respect to claim 2, it would have been obvious to calculate zero correction parameters based either on previous environmental data or current environmental data, as these are the only two possibilities, as suggested by Reber (¶ 0031). 
With respect to claim 11, it was well known to recalibrate a scale whenever a measured parameter exceeded a threshold value or a certain time had passed as shown by the example of Reber (¶¶ 0080 & 0086), and it would have been obvious for the ordinary practioner to follow convention wisdom in this regard.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Esser et al (US PGPub # 2016/0252389) in view of Torres et al (US # 6,215,078). With respect to claim 10, Torres discloses that it was known to zero a scale when it was in idle state (Col. 16, ll. 1-7) as one would not want to calibrate a scale while it was being used, as this would be impractical. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Esser et al (US PGPub # 2016/0252389) in view of Bliss et al (US PGPub # 2007/0073505). It was known to abort a calibration update if the scale fails a performance verification test as shown by Bliss (¶¶ 0020-0021), and it would have been obvious to the ordinary practioner to program the scale of Esser to do the same to avoid errors in the calibration process.
Conclusion
Claims 3-9, 12-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 3, there is no motive to modify a moisture analyzer to contain the environmental sensors of Esser, among other things. With respect to claim 7, there is no motive to modify a vehicle scale to contain the environmental sensors of Esser, among other things.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856